Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 25 recites the limitation “sense a parameter other than sound signals”. The specification 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites “a 
 
In addition, the limitation “a parameter other than sound signals,” is unclear. A signal is not a parameter. Some example of parameters of a sound signal would be sound pressure, frequency, power level, etc... Therefore, with BRI “a parameter other than sound signals” can include any parameters, including parameters of sound signals, since these parameters alone are not sound signals.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 27, 29-32, 36-42 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besling (US 2014/0053651).

Regarding claim 25, Besling teaches An apparatus comprising a microphone arrangement, the microphone arrangement comprising: a microphone membrane configured to sense sound signals (Besling figure 10 and ¶0065, MEMS Microphone); and a sensing arrangement (Besling figure 10 and ¶0065, MEMS Pressure Sensor) comprising two dimensional material (Besling ¶0063, “graphene membrane,” note that a membrane is a two dimensional component and itself can be considered a two-dimensional material) configured to sense a parameter other than sound signals (Besling figure 10 and ¶0065, MEMS Pressure Sensor and ¶0002, “pressure measurement”); wherein the microphone membrane is further configured to transduce a sound signal into an audio output signal based on the sensed sound signals (Besling figure 10 and ¶0065, MEMS Microphone, output of the microphone) and the sensing arrangement is further configured to transduce the parameter into an electrical output signal (Besling figure 10 and ¶0065, MEMS Pressure Sensor, output of the pressure sensor).

Regarding claim 27, Besling teaches wherein the microphone arrangement further comprises the microphone membrane configured to transduce an incident sound wave into the audio electrical output signal and the two dimensional material of the sensing arrangement comprises a second membrane (Besling figure 10 and ¶0065, membranes 1020 and 1040).

Regarding claim 29, Besling teaches wherein the apparatus further comprises a first output configured to provide the audio output signal (Besling figure 10 and ¶0065, MEMS Microphone) and a second output configured to provide the electrical output signal (Besling figure 10 and ¶0065, MEMS Pressure Sensor, output of the pressure sensor).

Regarding claim 30, Besling teaches wherein the apparatus is configured to provide one of: the audio output signal independently of the electrical output signal (Besling figure 10, each sensor produces different signals); and the audio output signal 

Regarding claim 31, Besling teaches wherein the audio output signal provides an indication of a change in capacitance between the microphone membrane (see pertinent art Rajaraman ¶0028) and a conductive plate of the apparatus and the electrical output signal provides an indication of a change in conductivity of the two dimensional material in response to an incident parameter (Besling ¶0003).

Regarding claim 32, Besling teaches one of: a first terminal configured to provide the audio output signal and a second terminal configured to provide the electrical output signal (Besling figure 10, each sensor produces different signals); and a terminal configured to provide both the audio output signal and the electrical output signal.

Regarding claim 36, Besling teaches wherein the two dimensional material comprises a conductive material (Besling ¶0063, “graphene membrane”).

Regarding claim 37, Besling teaches wherein the two dimensional material comprises at least one of: graphene (Besling ¶0063, “graphene membrane”), graphene oxide, reduced graphene oxide, functionalized graphene, molybdenum disulphide, tungsten disulphide, or boron nitride.



Regarding claim 39, Besling in view of Rajaraman teaches electronic circuitry configured to process the audio output signal and the electrical output signal (Rajaraman figure 1 and ¶0066-0067).

Regarding claim 40, Besling in view of Rajaraman teaches wherein the electronic circuitry is provided within the microphone arrangement (Rajaraman figure 1 and ¶0026, “same semiconductor die as MEMS transducer 102”).

Regarding claim 41, Besling in view of Rajaraman teaches wherein the electronic circuitry is provided outside of the microphone arrangement (Rajaraman figure 1 and ¶0026, “formed on a separate semiconductor die as MEMS transducer 102”).

Regarding claim 42, Besling in view of Rajaraman teaches a plurality of apparatus and one or more electronic circuitries configured to process the audio output signal and electrical output signal from the plurality of apparatus (Rajaraman figure 1, Asic 104, processor 106).

Regarding claim 44, Besling in view of Rajaraman teaches wherein the electronic device comprises a communication device (Rajaraman ¶0007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling (US 2014/0053651) in view of Dehe (US 2014/0270271).

Regarding claim 26, Besling does not explicitly teach wherein wherein the two dimensional material of the sensing arrangement comprises a part of the microphone membrane.

Dehe teaches wherein the two dimensional material (Dehe figure 5 and ¶0049, “graphene membrane 120”) of the sensing arrangement comprises a part of the microphone membrane (Dehe figure 5 and ¶0050-0051, multi-membrane microphone).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Dehe to improve the known device of Besling to achieve the predictable result of improved microphone sensitivity (Dehe ¶0036).

Regarding claim 28, Besling in view of Dehe teaches wherein the microphone arrangement further comprises a back plate and the two dimensional material of the sensing arrangement comprises a part of the back plate (Dehe figures 4-5, ¶0051, “double back plate multi-membrane microphone”).

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling (US 2014/0053651) in view of Rajaraman (US 20170217765).

Regarding claim 33, Besling does not explicitly teach at least one of: an input configured to provide a bias voltage to the microphone membrane; and an input configured to provide an alternating current signal to the two dimensional material.

Rajaraman teaches at least one of: an input configured to provide a bias voltage to the microphone membrane (Rajaraman ¶0026 “bias circuit for interfacing MEMS transducer 102”); and an input configured to provide an alternating current signal to the two dimensional material.



Regarding claim 34, Besling in view of Rajaraman teaches at least one of: a gate electrode coupled to the layer of two dimensional material where the gate electrode is configured to be driven by the bias voltage, in an instance the input is configured to provide the bias voltage (Rajaraman ¶0022, “the spacing between the first electrode and the second electrode is filled with a gas sensitive dielectric material”); and the frequency of the alternating current signal is above audible frequency range in an instance the input is configured to provide the alternating current signal.

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-44 have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 

                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652